 


110 HR 1448 IH: VA Hospital Quality Report Card Act of 2007
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1448 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mrs. Lowey (for herself and Mr. Edwards) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to establish a Hospital Quality Report Card Initiative to report on health care quality in Department of Veterans Affairs hospitals. 
 
 
1.Short titleThis Act may be cited as the VA Hospital Quality Report Card Act of 2007. 
2.PurposeThe purpose of this Act is to establish the Hospital Quality Report Card Initiative under title 38, United States Code, to ensure that quality measures data for hospitals administered by the Secretary of Veterans Affairs are readily available and accessible in order to— 
(1)inform patients and consumers about health care quality in such hospitals; 
(2)assist Department of Veterans Affairs health care providers in identifying opportunities for quality improvement and cost containment; and 
(3)enhance the understanding of policy makers and public officials of health care issues, raise public awareness of hospital quality issues, and help constituents of such policy makers and officials identify quality health care options. 
3.Department of Veterans Affairs hospital quality report card initiative 
(a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1730A.Hospital Quality Report Card Initiative 
(a)The Secretary shall establish and implement a Hospital Quality Report Card Initiative (in this section referred to as the Initiative) to report on health care quality in Department hospitals. 
(b) 
(1) 
(A)Not less than 2 times each year, the Secretary shall publish and distribute, in accordance with subparagraph (F), reports on Department hospital quality. The reports shall include quality measures data that allow for an assessment of health care— 
(i)effectiveness; 
(ii)safety; 
(iii)timeliness; 
(iv)efficiency; 
(v)patient-centeredness; and 
(vi)equity. 
(B)In collecting and reporting data as provided for under subparagraph (A), the Secretary shall include Department hospital information, as possible, relating to— 
(i)staffing levels of nurses and other health professionals, as appropriate; 
(ii)rates of nosocomial infections; 
(iii)the volume of various procedures performed; 
(iv)hospital sanctions and other violations; 
(v)the quality of care for various patient populations, including female, geriatric, disabled, rural, homeless, mentally ill, and racial and ethnic minority populations; 
(vi)the availability of emergency rooms, intensive care units, maternity care, and specialty services; 
(vii)the quality of care in various hospital settings, including inpatient, outpatient, emergency, maternity, and intensive care unit settings; 
(viii)ongoing patient safety initiatives; and 
(ix)other measures determined appropriate by the Secretary. 
(C) 
(i)In reporting data as provided for under subparagraph (A), the Secretary may risk adjust quality measures to account for differences relating to— 
(I)the characteristics of the reporting Department hospital, such as licensed bed size, geography, and teaching hospital status; and 
(II)patient characteristics, such as health status, severity of illness, and socioeconomic status. 
(ii)If the Secretary reports data under subparagraph (A) using risk-adjusted quality measures, the Secretary shall establish procedures for making the unadjusted data available to the public in a manner determined appropriate by the Secretary. 
(D)Under the Initiative, the Secretary may verify data reported under this paragraph to ensure accuracy and validity. 
(E)The Secretary shall disclose the entire methodology for the reporting of data under this paragraph to all relevant organizations and Department hospitals that are the subject of any such information that is to be made available to the public prior to the public disclosure of such information. 
(F) 
(i)The Secretary shall submit each report to the appropriate committees of Congress. 
(ii)The Secretary shall ensure that reports are made available under this section in an electronic format, in an understandable manner with respect to various populations (including those with low functional health literacy), and in a manner that allows health care quality comparisons to be made with local hospitals or regional hospitals, as appropriate. 
(iii)The Secretary shall establish procedures for making report findings available to the public, upon request, in a non-electronic format, such as through a toll-free telephone number. 
(G)The analytic methodologies and limitations on data sources utilized by the Secretary to develop and disseminate the comparative data under this section shall be identified and acknowledged as part of the dissemination of such data, and such dissemination shall include the appropriate and inappropriate uses of the data. 
(H)On at least an annual basis, the Secretary shall compare quality measures data submitted by each Department hospital with data submitted in the prior year or years by the same hospital in order to identify and report actions that would lead to false or artificial improvements in the hospital’s quality measurements. 
(2) 
(A)The Secretary shall develop and implement effective safeguards to protect against the unauthorized use or disclosure of Department hospital data that is reported under this section. 
(B)The Secretary shall develop and implement effective safeguards to protect against the dissemination of inconsistent, incomplete, invalid, inaccurate, or subjective Department hospital data. 
(C)The Secretary shall ensure that identifiable patient data shall not be released to the public. 
(c) 
(1)The Secretary shall evaluate and periodically submit a report to Congress on the effectiveness of the Initiative, including the effectiveness of the Initiative in meeting the purpose described in section 2 of the VA Hospital Quality Report Card Act of 2007. The Secretary shall make such reports available to the public. 
(2)The Secretary shall use the outcomes from the evaluation conducted pursuant to paragraph (1) to increase the usefulness of the Initiative. 
(d)There are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2008 through 2017.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 17, United States Code, is amended by inserting after the item relating to section 1730 the following new item: 
 
 
1730A. Hospital Quality Report Card Initiative.. 
(c)Effective dateSection 1730A of title 38, United States Code, as added by subsection (a), shall take effect not later than 18 months after the date of the enactment of this Act. 
 
